                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MICHAEL L. OVERTON, C47370,                             Case No. 20-cv-01579-CRB (PR)
                                   8                    Plaintiff,
                                                                                                ORDER OF TRANSFER
                                   9            v.

                                  10    CALIFORNIA HEALTH CARE FACILITY,
                                  11                    Defendant(s).

                                  12          Plaintiff, a prisoner at the California Health Care Facility, Stockton (CHCF), has filed a
Northern District of California
 United States District Court




                                  13   pro se complaint under 42 U.S.C. § 1983 challenging various aspects of his confinement at CHCF.
                                  14   A substantial part of the events or omissions giving rise to the claim(s) occurred, and the
                                  15   defendants named reside, in the County of San Joaquin, which lies within the venue of the Eastern
                                  16   District of California. See 28 U.S.C. § 84(b). Venue therefore properly lies in the Eastern
                                  17   District. See id. § 1391(b).
                                  18          Accordingly, IT IS ORDERED that, in the interest of justice and pursuant to 28 U.S.C. §
                                  19   1406(a), this action be TRANSFERRED to the United States District Court for the Eastern District
                                  20   of California.
                                  21          The clerk shall transfer this matter forthwith.
                                              IT IS SO ORDERED.
                                  22
                                       Dated: April 14, 2020
                                  23
                                                                                        ______________________________________
                                  24                                                    CHARLES R. BREYER
                                                                                        United States District Judge
                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MICHAEL L. OVERTON,
                                   7                                                          Case No. 3:20-cv-01579-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        CALIFORNIA HEALTH CARE
                                  10    FACILITY,
                                  11                   Defendant.

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on April 14, 2020, I SERVED a true and correct copy(ies) of the attached, by placing
                                  16
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Michael L. Overton ID: C47370
                                       California Health Care Facility
                                  21   Fac. E Bldg. 1-F Cell 207
                                       P.O. Box 213040
                                  22   Stockton, CA 95123
                                  23

                                  24   Dated: April 14, 2020
                                                                                          Susan Y. Soong
                                  25                                                      Clerk, United States District Court
                                  26
                                                                                          By:________________________
                                  27
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  28                                                      Honorable CHARLES R. BREYER

                                                                                          2
